Title: To George Washington from Joseph Habersham, 10 August 1796
From: Habersham, Joseph
To: Washington, George


        
          Sir.
          Philadelphia 10th August 1796.
        
        I take the Liberty to enclose you a Letter from Mr Clay, who is a Candidate for the appointment of District Judge of the State of Georgia, which he has been informed is vacant by the resignation of Judge Pendleton.
        Mr Clay is a Man of Honour and Virtue, and I have reason to think that he is well qualified for the appointment for which he is a Candidate, but as he is a distant connection of mine it is probable that I may overrate his Merit on this occasion. I have the Honour to be, with great respect, Sir, Your most obedient humble servant
        
          Jos. Habersham
        
      